Exhibit 10.39



SECOND AMENDMENT
TO
CERTIFICATE AND AGREEMENT OF LIMITED PARTNERSHIP
OF
VILLAGE LAKE APARTMENTS LIMITED PARTNERSHIP


This SECOND AMENDMENT TO CERTIFICATE AND AGREEMENT OF LIMITED PARTNERSHIP OF
VILLAGE LAKE APARTMENTS LIMITED PARTNERSHIP (this " "Amendment") is entered into
as of the 23rd day of January, 2003.

RECITALS:

A. As of May 17, 1991, Interstate Business Corporation (the "General Partner")
and one or more other parties (collectively, the "Limited Partners") formed a
limited partnership known as Village Lake Apartments (the "Partnership"),
pursuant to the laws of the State of Maryland, and caused their Certificate of
Limited Partnership of Village Lake Apartments Limited Partnership (the
"Original Certificate") to be filed among the partnership records of the
Maryland State Department of Assessments and Taxation (the "Partnership
Records") on May 28, 1991. The Original Certificate was amended by that certain
First Amendment to Certificate of Limited Partnership of Village Lake Apartments
Limited Partnership, dated May 13, 1992, signed by the General Partner and filed
among the Partnership Records on May 13, 1992. The Original Certificate, as
amended by the aforesaid First Amendment, and as the same has been or may have
been further amended, is referred to herein as the "Certificate". The
organizational documents of the Partnership, including the Certificate and this
Amendment (collectively, the "Partnership Organizational Documents"), are listed
on Exhibit A which is attached hereto and incorporated herein by reference.
Capitalized terms used herein without definition shall have the meanings given
to them in the Partnership Organizational Documents.

B. This Amendment is entered into by the General Partner and by AMERICAN HOUSING
PROPERTIES, LP., a Delaware corporation (the "Managing General Partner") to
reflect the admission of the Managing General Partner as Managing General
Partner of the Partnership and as Limited Partner in the Partnership, the
withdrawal from the Partnership of a former Limited Partner, and for other
purposes as set forth herein.

NOW, THEREFORE

, in consideration of the foregoing, which is incorporated herein by reference
as if fully restated, and in further consideration of the mutual
representations, warranties, covenants, promises, certifications and agreements
herein, and for other good and valuable consideration, the receipt and
sufficiency of all of which are hereby acknowledged, the parties hereby agree as
follows:



1. Admission as Partner.

(a) Managing General Partner. Pursuant to the Partnership Organizational
Documents, the Managing General Partner is hereby admitted to the Partnership as
Managing General Partner, with a Percentage Interest as set forth in Exhibit A
attached hereto. By signing below, the Managing General Partner hereby agrees to
bound in all respects by the Partnership Organizational Documents. All other
general and limited partners in the Partnership are also signing below to
signify their concurrence in the admission of the Managing General Partner as
Managing General Partner in the Partnership with Percentage Interest as
aforesaid.



(b) Limited Partner. Pursuant to the Partnership Organizational Documents, the
Managing General Partner is hereby admitted to the Partnership as a Limited
Partner, with a Percentage Interest as set forth in Exhibit A attached hereto.
By signing below, the Managing General Partner hereby agrees to bound in all
respects by the Partnership Organizational Documents. All other general and
limited partners in the Partnership are also signing below to signify their
concurrence in the admission of the Managing General Partner as Limited Partner
in the Partnership with Percentage Interest as aforesaid.



(c) Co-General Partner. The General Partner is and shall remain a General
Partner of the Partnership. From and after the date hereof, the General
Partner's percentage interest in the Partnership is as set forth in Exhibit A
attachedJereto~ -



(d) Management and Control.

Henceforth, all rights of management and control of the Partnership reserved to
the General Partner under the Partnership Organizational Documents shall be
vested in the Managing General Partner and General Partner, jointly. In the
event of a dispute between the Managing General Partner and General Partner, the
vote of the Partnership, in accordance with the Partnership Organizational
Documents and applicable law, shall control.





(e) Regulatory. Each Partner, including but not limited to the General Partner
and the Managing General Partner, agrees to be bound by the Note, Mortgage and
Regulatory Agreement and other documents required in connection with the
FHA-insured loan on the Partnership's Property to the same extent and on the
same terms as the other Partners. Upon any dissolution, no title or right to
possession and control of the Property, and no right to collect the rents
therefrom, shall pass to any person who is not bound by the Regulatory Agreement
in a manner satisfactory to the Secretary of Housing and Urban Development. This
Subsection (d) shall remain in full force and effect so long as the Secretary is
the insurer or holder of the FHA-insured loan on the Partnership's Property.



2.

Withdrawal; Redemption. The Withdrawing Partner identified as such on the
signature page hereto (the "Withdrawing Partner') hereby withdraws from the
Partnership. By signing below, the Managing General Partner and all other
general and limited partners in the Partnership hereby acknowledge and accept
the said withdrawal by the Withdrawing Partner from the Partnership, and hereby
redeem all interests of the Withdrawing Partner in the Partnership.





3. General.



(a) Notices hereunder and under the Partnership Organizational Documents shall
be in writing and shall be deemed to be sufficiently given or made when
delivered via prepaid certified or registered first class U.S. mail, return
receipt requested, to the parties at their addresses set forth on Exhibit A
hereto. The notice addresses of the parties for the purpose hereof may be
changed at any time and from time to time by notice given in accordance with the
foregoing.



(b) This Amendment has been executed in, is to be performed in, and shall be
enforced, governed and construed in all respects in accordance with the laws of
the State of Maryland. This Amendment and the rights, powers and duties set
forth herein shall be binding upon and inure to the benefit of the parties and
their legal representatives, successors assigns. In the event that any provision
of this Amendment is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent of
such invalidity or unenforceability and shall be deemed modified to conform with
such statute or rule of law. Any provision hereof which may prove invalid or
unenforceable shall not affect the validity or unenforceability of any other
provision hereof. This Amendment may be executed in multiple counterparts and/or
via multiple and separate signature pages. All such counterparts and signature
pages shall constitute collectively one Amendment.



IN WITNESS WHEREOF,

the parties have executed this Amendment under seal as of the date first set
forth above.





General Partner:
INTERSTATE BUSINESS CORPORATION
a Delaware corporation

By: /s/ J. Michael Wilson [SEAL}
Print: J. Michael Wilson
Title: President





Managing General Partner
AMERICAN HOUSING PROPERTIES, L.P.
a Delaware limited partnership

By: /s/ J. Michael Wilson [SEAL]
Print: J. Michael Wilson
Title: President



 

The undersigned hereby consents to the foregoing and, upon and immediately after
admission of the Managing General Partner as a Partner in the Partnership, has
withdrawn and hereby withdraws from the Partnership.

 

Withdrawing Limited Partner:
KEMPT CORPORATION,
a Delaware corporation

By: /s/ J. Michael Wilson
Print: J. Michael Wilson
Title: Vice President

 

Exhibit A

Village Lake Apartments Limited Partnership

January 23, 2003

ORGANIZATIONAL DOCUMENTS:

Certificate of Limited Partnership of Village Lake Apartments Limited
Partnership, filed May 28, 1991

First Amendment to Certificate of Limited Partnership of Village Lake Apartments
Limited Partnership, filed May 13, 1992

Admission of Kempt Corporation as LP & withdrawal of J. Michael Wilson as LP,
January 1, 1992

Second Amendment to Certificate and Agreement of Limited Partnership of Village
Lake Apartments Limited Partnership, dated January 23, 2003

Admission of American Housing Properties, L.P. as Limited Partner and Managing
General Partner

Withdrawal of Kempt Corporation as Limited Partner

 

 

PARTNERSHIP INTERESTS:

 

Capital Contribution

Percentage Interest

Managing General Partner:

American Housing Properties, L.P.


222 Smallwood Village Center
St. Charles (Waldorf), Maryland 20602
301-843-8600

$42,105.00

10 %

Limited Partner:

American Housing Properties L.P.


222 Smallwood Village Center
St. Charles (Waldorf), Maryland 20602
301-843-8600

$357,895.00

85 %

General Partner:

Interstate Business Corporation


222 Smallwood Village Center
St. Charles (Waldorf), Maryland 20602
301-843-8600

N/A

5 %